196 P.3d 1032 (2008)
223 Or. App. 608
STATE of Oregon, Plaintiff-Respondent,
v.
Felicia R. YARBOROUGH, aka Felicia Muffett Yarborough, Defendant-Appellant.
020834537; A137021.
Court of Appeals of Oregon.
Submitted September 5, 2008.
Decided November 5, 2008.
Peter Gartlan, Chief Defender, and Kristin Carveth, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Jonathan H. Fussner, Attorney-In-Charge, filed the brief for respondent.
Before EDMONDS, Presiding Judge, and WOLLHEIM, Judge, and SERCOMBE, Judge.
PER CURIAM.
Defendant pleaded guilty to identity theft and second-degree forgery, and the trial court imposed a presumptive sentence of 18 months' probation on both counts, categorizing defendant under grid block 2-F of the Oregon Sentencing Guidelines. Defendant later admitted violating the terms of her probation, and the trial court revoked her probation. The court then imposed a revocation sanction of 13 months' imprisonment and one year of post-prison supervision on the identity theft conviction and a concurrent jail term of six months on the forgery conviction.
On appeal, defendant argues that the trial court erred in imposing a sentence of 13 months' imprisonment for identity theft, over her objection that the maximum sentence allowable by law was six months. The state concedes that the trial court erred in that regard because grid block 2-F, under which *1033 defendant was originally sentenced, limits the available revocation sentence to a six-month prison sentence. See State v. Bolf, 217 Or.App. 606, 176 P.3d 1287 (2008) (the grid block stated in the judgment controls the sentence that can be imposed upon revocation). We agree and accept the state's concession.
Remanded for resentencing; otherwise affirmed.